MEMORANDUM**
Gregorio Lara-Meza appeals pro se the district court’s summary dismissal of his 28 U.S.C. § 2241 petition challenging the sentence of 70-months imposed following his guilty-plea conviction for distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291.
The district court properly dismissed Lara-Meza’s § 2241 petition because he has not demonstrated that a motion under 28 U.S.C. § 2255 is inadequate or ineffective to test the legality of his detention. See Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam) (rejecting the contention that § 2255 is inadequate or ineffective merely because the prisoner’s § 2255 motion might be procedurally barred).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.